Mr. Justice Moore
delivered the opinion of the Court.
This is a companion case to Rowland v. Theobald, case number 21977, in which our opinion is announced simultaneously herewith.
The two appellate court proceedings involve the same election contest. In the instant action the judgment under scrutiny was entered in an action commenced in the district court, whereas in No. 21977 the contest began in the county court. By our opinion in that case this ■ court held that the county court had *8jurisdiction of the subject matter of the action. In the instant proceeding the district court erroneously held that it had jurisdiction. For the reasons appearing in our opinion in Rowland v. Theobald, supra, the rule heretofore entered in this cause is made absolute, and the respondent district court is directed to dismiss the action to which the rule was directed.